Mr. Moses : This is a garnishee proceeding upon a judgment. I have served notice that I would move to strike the plea from the files. Gaby, J.: The regular mode is for the garnishee to set up-that the claim belongs to somebody else than the nominal plaintiff. If it appear that any credits in the hands of the garnishee are claimed by any other person by virtue of an assignment the court will permit such claimant to appear and. maintain his right. Mr. Moses : In this case I would like to have the issue tried immediately under the statute. Gaby, J.: The statute says I shall do it immediately (Rev. Stat. 1874, 551, sec. 7), which I understand to mean as soon-, as I can. That is the best I can do. I can’t undertake to-make a special providence of myself. The legislature can’t, confer upon me power to do more than I do. The legislature meant that I should try the case as soon.as I could. I won’t pick out one class of litigated business to try it in preference-to another class of litigated business. If you will try it without a jury then I will give you a hearing.